         Case 2:17-cv-00120-RWS Document 210 Filed 02/06/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                         GAINESVILLE DIVISION

 PATRICIA HOLLAND, the
                                                                        FILED IN OPEN COURT
 Surviving Mother of KIP                                                    U.S.D.C.- Gainesville
 EUGENE HOLLAND and
 WAYNE HOLLAND, as the                                                       FEB -62020
 Administrator of the Estate of                                         JA E N. HAT            Clerk
                                                                     By:
 KIP EUGENE HOLLAND,                                                                                ty Clerk


                Plaintiffs,                        CIVIL ACTION NO.

        V.                                         2:17-CV-120-RWS
 CYPRESS INSURANCE
 COMPANY and KERI BELL, as
 the Administrator of the Estate of
 JAMES 'WENDELL HARPER,


                 SPECIAL VERDICT — LITIGATION EXPENSES

I.     We, the jury, find that Plaintiffs are entitled to the following amount for

litigation expenses: ft        poo t o   00,




Date: v:--,e,to ig   2-o 2—o                                           "—
                                         Foreperson
